Good, O.
A reargument of this case has been had upon the motion for rehearing. The former opinion may be found, ante, p. 211, where a statement of the issues and the facts may be found. The only question that is involved is: Did the assignment from Mrs.- Renfro to Sim' carry the personal obligation of Barnes? In the former opinion it was held that it did not, and the holding was based on the assumption that the assignments from Renfro to Mrs. Renfro and from her to Sim were insufficient to transfer the personal obligation of Barnes. From a careful examination of the record it does not appear that any one has ever asserted that the Barnes obligation was not transferred to Mrs. Renfro by the assignment of Mr. Renfro to her. All parties in interest have acted upon the assumption that Mrs. Renfro became the owner of this obligation by the assignment from her husband. For this reason, as well as for others hereinafter stated, we think the assignment should be treated by this court as sufficient to vest the title in Mrs. Renfro to the Barnes obligation.
From the record it appears that Mrs. Renfro’s “interest in the business” was the subject of the negotiations between her and Sim, which culminated in her executing an assignment in the following language: “I hereby assign for a valuable consideration all my rights, title and interest in and to a certain contract entered into November. 1, 1904, by and between J. F. Renfro and Wallace W. Barnes, and assigned by J. F. Renfro to Maud E. Renfro. (Signed.) Maud E. Renfro.” Did this assignment operate as a transfer to Sim of the unpaid part of Barnes’ personal obligation? This obligation was a written promise to pay certain sums at stated times. It Avas a debt evidenced by a written promise to pay. It was a mere chose in action. It is elementary that no particular form of words or instrument is necessary to effect an assignment of a chose in action. It is not necessary that the contract of the parties should fully appear in the writing by which the assignment *215is made. The consideration, and even the intent of the parties, may be shown by extrinsic evidence. 1 Am. & Eng. Ency. Law (1st ed.), p. 885. As between the parties, Mrs. Renfro and Sim, we think the written instrument set ont above was sufficient in form to transfer Mrs. Renfro’s ownership of Barnes’ debt. In so far as our former opinion may be construed as holding the form of the assignment insufficient, it should be modified.
The evidence clearly shows that Mr. Sim in his dealing with Mrs. Renfro was seeking to acquire her interest in the drug store. It does not appear that he had any particular reason or desire to buy the chose in action against Barnes. It also clearly discloses that Mrs. Renfro did not think or believe that she was selling anything more than her one-half interest in the partnership business of Barnes and Renfro. Her language, her conduct, her every act, clearly shows that she had no intent or purpose to sell or dispose of the personal obligation due from Barnes to her.' We think it is further fairly inferable from the record that Mr. Sim knew and understood that Mrs. Renfro was not intending to sell or transfer the personal obligation of Barnes, but that he believed the assignment which she executed was sufficient to transfer this personal obligation to him. He claimed and asserted a right to the personal obligation, apparently because he belieyed the written assignment was sufficient to convey it to him, and not because there was any belief upon his part that Mrs. Renfro intended to sell or convey the personal obligation to him. Section 341 of the code provides: “When the terms of an agreement have been intended in a. different sense by the parties to it, that sense is to prevail against either party in which he had reason to suppose the other understood it.” We think this case falls squarely within the provisions of this statute. Mrs. Renfro understood the assignment in the sense that it operated to convey only her one-half interest in the partnership business, and that it did not operate to transfer the personal obligation of Barnes. Mr. Sim knew, or had reason to suppose, that *216she so understood it. It follows that, in completing the agreement with her under such circumstances he must be held to that interpretation of the contract which will give it the meaning and sense in which Mrs. Renfro understood it. The assignment did not convey-to him the personal obligation of Barnes.
The appellant complains because no reformation of the contract of assignment was prayed for, but, in view of this section of the statute, we do not think that any reformation of the contract was necessary. The statute requires the court, under such circumstances, to so construe the contract as to give it the meaning in which Mrs. Renfro understood it, because Sim, the other party to the contract, had reason to suppose she, so understood it.
We recommend that the motion for rehearing be overruled.
Duphei and Epperson, CC., concur.
By the Court: For the reasons given in- the foregoing opinion, the former opinion in this case is modified, and the motion for rehearing is
Overruled.